DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 02/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,875,683 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,385,766 to Ferré and Patent Application Publication No. 2008/0187256 to Hishinuma.
Regarding claim 1, Ferré discloses a bag comprising: an open mesh fabric; a front wall (4) and a back wall (6) formed from the open mesh fabric; a plurality of seam structures (20, 26); one seam structure (20) comprising at least one seal (one or more weld lines; column 4, lines 8-20) that bonds a plurality of layers of the open mesh fabric within the one seam structure to thereby define a plurality of seam structure portions within the one seam structure, the one seal comprising a plurality of seal portions (one or more weld lines; column 4, lines 8-20); and wherein the one seam structure does not comprise an adhesive material applied thereto for 
However, Ferré does not disclose at least one of the plurality of seal portions is a sacrificial seal disposed within the one seam structure portion of the plurality of seam structure portions.  Hishinuma teaches that it is known in the art to provide a seam structure (composite seal) comprising a plurality of seam structure portions (tear seal and peel seal), wherein one of the plurality of seal portions is a sacrificial seal (peel seal) in an analogous bag.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide one of the plurality of seal portions as a sacrificial seal disposed within the one seam structure portion of the plurality of seam structure portions in the Ferré bag, as in Hishinuma, in order to allow the one of the plurality of seal portions to partially release from the one seam structure portion to thereby partially release the one seam structure portion from the one seam structure.
Regarding claim 2, providing one of the plurality of seal portions as a sacrificial seal disposed within the one seam structure portion of the plurality of seam structure portions in the Ferré bag, as in Hishinuma and discussed above, meets the structure implied by the functional recitation “a structural integrity of said bag is maintained by said one or more other seal portions of said plurality of seal portions that remain intact within one or more other seam structure portions of said plurality of seam structure portions within said at least one seam structure upon partial release of said sacrificial seal therefrom.”
Regarding claim 3, providing one of the plurality of seal portions as a sacrificial seal disposed within the one seam structure portion of the plurality of seam structure portions in the Ferré bag, as in Hishinuma and discussed above, meets the structure implied by the functional recitation “said bag has a first volume before said sacrificial seal at least partially releases and a second volume after said sacrificial seal at least partially releases, wherein said second volume is greater than said first volume.”

Regarding claim 5, Hishinuma discloses the peel seal has tensile strength that is less than the tear seal (paragraphs [0010] and [0022]).  Therefore, providing one of the plurality of seal portions as a sacrificial seal disposed within the one seam structure portion of the plurality of seam structure portions in the Ferré bag, as in Hishinuma and discussed above, meets the recitation “wherein said sacrificial seal has a lower seam strength than said one or more other seal portions of said plurality of seal portions.”
Regarding claim 6, Ferré discloses a label panel (30), wherein the one seam structure (20) comprises a portion of the label panel (Fig. 1).

Allowable Subject Matter
Claims 7-12 are allowed.

Response to Arguments
Applicant’s arguments filed 02/18/2022 have been fully considered but they are not persuasive.
Applicant remarks that Ferré does not disclose a plurality of seam structures.  As admitted by applicant (“Remarks/Arguments”), Ferré discloses a weld line (20) that forms the closed bottom of a bag and welded sections (26) that connect handles to the bag.  To the 
Applicant further remarks that Hishinuma does not disclose the claimed open mesh fabric, seam structure(s) and sacrificial seal.  Applicant’s remark against the Ferré and Hishinuma references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  Therefore, it is maintained that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide one of the plurality of seal portions as a sacrificial seal disposed within one seam structure portion of the plurality of seam structure portions in the Ferré bag, as in Hishinuma, in order to allow the one of the plurality of seal portions to partially release from the one seam structure portion to thereby partially release the one seam structure portion from the one seam structure.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JES F PASCUA/Primary Examiner, Art Unit 3734